Citation Nr: 0602253	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  05-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service from February 1960 to February 
1963, and from April 1963 to May 1980, when he retired.  The 
veteran died in 2003; the appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

On January 12, 2006, a Deputy Vice Chairman of the Board 
ruled favorably on the motion to advance this case on the 
docket based on a finding of good cause, namely the 
appellant's health status and financial situation.  38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  The veteran died in 2003 as the result of respiratory 
failure due to chronic obstructive pulmonary disease (COPD); 
other significant conditions were a seizure disorder and 
alcoholism.

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), bilateral 
hearing loss, right lower leg burn scars, left lower leg burn 
scar, a right thigh scar, a right thumb laceration, a 
fractured left great toe, residuals of left eye lesions and a 
hiatal hernia; these disabilities were a combined 70% and the 
veteran had been granted a total rating based on individual 
unemployability effective in September 1997.  

3.  Service medical records do not indicate that the veteran 
had any chronic cardiac condition or any chronic respiratory 
condition and there is no evidence of continuity of these 
conditions since the veteran's time in service.

4.  A connection between the veteran's fatal respiratory 
failure and his military service has not been demonstrated.

5.  The veteran's service-connected disabilities did not 
cause, contribute to, or hasten, his death.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the cause of the veteran's death are not established.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the claimant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her claim by a letter from the RO 
dated in December 2003, as well as the March 2005 Statement 
of the Case (SOC); these documents informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  In the March 2005 SOC, the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to service connection for the cause of the 
appellant's death and provided her with the text of 38 C.F.R. 
§ 3.312.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

Even if the appellant had not been provided with all of the 
required notice until after the RO had adjudicated her claim, 
"the appellant [was] provided the content-complying notice 
to which [s]he [was] entitled."  Pelegrini v. Principi, 18 
Vet. App. 112, 122 (2004).  Consequently, the Board does not 
find that any late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA and private medical records were 
obtained and added to the claims file.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide.  The appellant did 
not provide any information to VA concerning available 
treatment records that she wanted the RO to obtain for her 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave her 
notification of her rights under the VCAA.  Therefore, there 
is no duty to assist or notify that is unmet.

All relevant facts with respect to the claim addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


The veteran's death certificate states that he died from 
respiratory failure due to or as a consequence of chronic 
obstructive pulmonary disease (COPD); other significant 
conditions were a seizure disorder and alcoholism.  The 
coroner who signed the death certificate stated that no 
autopsy was performed.

The appellant contends that service connection for the cause 
of the veteran's death should be established because he was 
treated for cardiac complaints in service and his death was 
due to cardiac arrest.  She contends that the veteran's 
death, as shown by the terminal hospital records, was 
materially caused by a condition (cardiac arrest) entitled to 
be considered service connected because it resulted from a 
condition that the veteran exhibited in service.  In her May 
2004 Notice of Disagreement, the appellant contended that the 
coroner made an erroneous determination of respiratory 
failure as the case of the veteran's death.  She said that 
the coroner obviously did not have the terminal hospital 
records; however, she did not provide any empirical evidence 
to demonstrate that such was the case.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, that disability must 
contribute substantially or materially to death; it must 
combine to cause death; it must aid or lend assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. 
Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  

A service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and impairment of health 
to the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).

During his lifetime, the veteran was in receipt of service 
connection for PTSD (50% evaluation), bilateral hearing loss 
(20% evaluation), right lower leg burn scars (10% 
evaluation), left lower leg burn scar (10% evaluation) and a 
right thigh scar, a right thumb laceration, a fractured left 
great toe, residuals of left eye lesions and a hiatal hernia 
(all having 0% evaluations).  These disabilities were a 
combined 70% at the time of the veteran's death.  The veteran 
had been granted a total rating based on individual 
unemployability that was effective starting in September 
1997.  

The veteran's claim for service connection for high blood 
pressure was denied in a September 1993 rating decision.  The 
veteran's claim for service connection for pulmonary alveolar 
proteinosis was denied in rating decisions issued in February 
1996, and September 1996.  The veteran never filed a claim 
for service connection for COPD.  He also never completed an 
appeal regarding any denial of service connection for any 
cardiac or pulmonary disorder.  There is no clinical evidence 
of continuity of these conditions since the veteran's time in 
service.

Review of the veteran's service medical records reveals that 
he was never diagnosed with any chronic cardiac or 
respiratory ailment.  While he was treated in service on a 
few occasions for complaints of chest pain, the service 
medical records indicate that these complaints were 
attributed to costochondritis and reflux disease.  At the 
time of the veteran's service separation examination in April 
1980, he was noted to have an abnormal EKG.  He was 
recommended for an internal medicine consultation and 
thereafter was cleared for retirement.  

Post-service, the veteran underwent a VA medical examination 
August 1980; he said that he had been diagnosed with reflux 
esophagus.  He did not complain of any cardiac or respiratory 
symptoms.  A July 1980 chest x-ray indicated that the 
veteran's lung fields and heart were unremarkable.  On 
physical examination, cardiac findings were normal.  The 
lungs were clear.  No diagnosis of any respiratory or cardiac 
condition was rendered by the examiner.  

The veteran underwent another VA medical examination in March 
1981.  He was to be examined for chest pain with 
costochondritis and an abnormal EKG that showed left anterior 
hemiblock.  The veteran reported that his chest pain had 
gradually subsided spontaneously and that he had not had any 
recent trouble with it.  He said that he was not on any 
medication for anything and that he was not having any 
difficulty with his heart.  On physical examination, there 
was no evidence of costochondritis.  The lungs were clear.  
There was no pain to pressure or palpation anywhere on the 
thorax.  The examiner stated that no heart disease was found.

The first indication of any cardiac condition post-service is 
found in the October 1990 VA hospital summary report in which 
it was noted that the veteran's blood pressure had been 
elevated on several occasions.  Subsequently, an August 1991 
VA hospital discharge summary indicated that the veteran did 
not have hypertension.  In May 1995, the veteran was 
diagnosed with alveolar proteinosis with a superimposed 
bacterial pneumonia.  The June 1995 VA hospital discharge 
summary indicates that the veteran had a two-year history of 
interstitial changes on chest x-ray.  In July 1993, he had 
been treated in a VA hospital for bilateral pneumonia and 
weight loss.  Work-up at that time did not show any evidence 
of tuberculosis.  There is no clinical evidence of record 
indicating that the onset date of any respiratory or cardiac 
disorder pre-dated the mid-1990s diagnoses or that there was 
any etiologic connection to the veteran's twenty years of 
active service.

On the day the veteran died, he was released from a VA 
medical facility.  The discharge diagnoses included pulmonary 
alveolar proteinosis, COPD, status post pneumonia with 
respiratory failure, PTSD, a seizure disorder, degenerative 
joint disease of the hands and ankles and bilateral hearing 
loss.  During that hospitalization, the veteran underwent a 
tracheostomy.  Clinically, his heart was not enlarged.  His 
chest had normal respiratory movements.  The veteran was 
discharged in satisfactory condition; he was to be followed 
in the primary care clinic.

According to a written statement submitted by the appellant 
in May 2004, the veteran was returned to his home by 
ambulance.  Once he was home, he was happy and talking.  The 
appellant said that the veteran "had dinner and watched 
television for a while until he decided to go to bed."  
Thereafter, when she checked on him, the veteran was non-
responsive.  An ambulance from the Columbia Fire and EMS 
responded and arrived at 4:02 p.m.  On arrival, the veteran 
had no pulse and exhibited agonal respiration.  The ambulance 
note states that intubation was attempted twice, but was 
"unsuccessful due to food in airway."  CPR was continued 
while the ambulance was en route to the St. Francis Hospital.  
Arrival was at 4:15 p.m. and the veteran was entubated at 
4:20 p.m.  At that time the veteran was in full arrest; 
despite all efforts, the veteran was pronounced dead fifty 
minutes later.  The clinical impression was cardiac arrest.  
However, the veteran's cardiac enzymes were within normal 
limits and the clinical interpretation was 'negative'.

The coroner who investigated the veteran's death concluded 
that the veteran had died from respiratory arrest that was 
related to his COPD.  There is no competent medical opinion 
of record that disputes that official finding.  The written 
statements of the appellant that the veteran's death was 
causally connected to the veteran's service-connected 
disabilities or to some incident of the veteran's active 
service are not probative as there is no evidence in the 
record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).  

Furthermore, the appellant has not submitted any medical 
opinion in support of her theory that the veteran's fatal 
conditions were etiologically related to his service.  Nor 
has the appellant has submitted any medical evidence that 
indicates that a relationship exists between the veteran's 
service-connected disabilities and his death.  In fact, there 
is no medical evidence of record that suggests any 
relationship between the disease processes that influenced 
the veteran's demise and his military service or his 
previously service-connected disabilities.

Therefore, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal respiratory failure were traceable to his 
military service or that said conditions were incurred as a 
result of any one of his service-connected disabilities.  The 
preponderance of the competent and probative medical evidence 
of record is against the claim.  The evidence shows that the 
veteran's fatal respiratory failure not caused by any 
incident of service, including any service-connected 
disability or treatment thereof.

In reviewing the record, the Board does not find any medical 
evidence that any one of the veteran's service-connected 
disabilities caused or contributed to the cause of his death.  
There is no suggestion, even when 38 C.F.R. § 3.312 is 
considered, that the service-connected PTSD or the hearing 
loss disability or any scar disability was a principal cause 
of death or otherwise affected a vital system such as the 
heart or lungs or vascular system to the extent that it may 
be considered a factor.  

In short, the evidence does not indicate that any one of the 
veteran's service-connected disabilities was a condition that 
contributed to the veteran's death.  Thus, the Board finds 
that none of these disabilities contributed to the veteran's 
death or make worse any condition that did.  See 38 C.F.R. 
§ 3.312(c)(3).  It is clear from the medical opinion of 
record that this is the case.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal respiratory failure was incurred in or 
aggravated by service, or was caused or made worse by any one 
of his service-connected disabilities.  The preponderance of 
the evidence is against the appellant's claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
However, while the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which 
service connection may be granted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


